940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re James D. ROWE,Petitioner.
No. 91-8026.
United States Court of Appeals, Fourth Circuit.
Submitted May 31, 1991.Decided July 26, 1991.

On Petition for Writ of Mandamus.
James D. Rowe, petitioner pro se.
PETITION DENIED.
Before DONALD RUSSELL and K.K. HALL, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
James D. Rowe filed a motion in this Court seeking removal of his case from the district court to which it had been assigned, due to alleged criminal acts committed by the judge and the magistrate judge hearing the case.  The motion also referred to the "rise of the courts" against Rowe in Civil Action No. 91-33-N, an action pending in the district court at the time the instant motion was filed.  We interpret this motion as a petition for writ of mandamus seeking judicial disqualification.  In re Beard, 811 F.2d 818 (4th Cir.1987).


2
Since the filing of this motion, the district court has entered a final judgment order in the underlying case.  The petition for writ of mandamus is moot since judicial disqualification at this time would serve no purpose in furtherance of Rowe's claim.  Accordingly, the petition for mandamus is denied.  It is noted that Rowe may raise the issue of judicial bias should he choose to timely appeal the district court's order.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
PETITION DENIED.